Examination of all the trend cases cited in notes to Couch, Cyc. of Ins., sec. 522-b, shows that a few citations *Page 420 
are not in point; a few have agency restrictions materially different from the instant policy; and that all the remainder are cases where the premiums (consideration) had actually been received by the insurance company. Many of these cases refer toWood v. Insurance Company (N.Y.), quoted above; and all are founded upon the idea advanced in the Wood case, that it is unfair for the insurer to accept money for a self-invalidating policy. Since that did not occur in the case at bar, deferentially, the trend cases are not relevant.
In the concurring opinion of Kenna, President,Continental Insurance Company v. Chamberlain, 132 U.S. 304,10 S. Ct. 87, 33 L. Ed. 341, is relied upon strongly for the construction he gives to Code 33-7-13. An Iowa statute similar to ours was under consideration in that case. The opinion shows that many insurance companies had provided in their applications or their policies that the person procuring the application was to be regarded as the agent of the assured, and that the purpose of the statute was to nullify such unjustifiable provisions. The opinion goes no further than to uphold the statute as against those provisions. See p. 310. The title of our statute is "An Act defining the status of persons soliciting * * * insurance." Acts 1907, ch. 53. It would seem from the title that the purpose of our statute was the same as that of the Iowa statute. At any rate, the purpose is to define a status and not to enlarge the status as defined. I concede readily that a person "who shall solicit an application for insurance" is by force of the statute the company's agent "and that his acts within the limits of his agency are the acts of the company." But I find no warrant under the statute for making acts beyond the authority of a soliciting agent the acts of the insurer. Mallen v. Ass'n., 168 Mo. App. 503,153 S.W. 1065. *Page 421